DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 2 in Fig. 1 (Examiner notes that the roller pins are referenced as roller pins 2A and 2B in the specification).  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: step 19 in Fig. 4 (Examiner notes in Paragraph [0031], there is a typo that should read “and checks the rotation system in step 19”).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zimmermann (US Pat. 6811524).
Regarding Claim 1, Zimmermann teaches a method for reconditioning a rollable wheel (Abstract), comprising:
coupling a polymeric wheel (Fig. 1- elastic covering layer 3 provided on the outside of roll core 2; elastic covering layer 3 comprises matrix material 4 (which is formed as a mixture of at least one thermoplastic and at least one thermosetting plastic) and fillers 5; Col. 7, Lines 30-52) to a reconditioning system (Col. 8, Lines 14-30- the roll is provided near a heater in order to recondition the roll and eliminate markings);
the polymeric wheel having an outer surface including an abraded area (Fig. 1- markings 6-8 in covering layer 3), the abraded area having a first average surface roughness (Fig. 1- markings 6-8 in the form of recesses in the surface of the elastic covering layer 3); and 


    PNG
    media_image1.png
    317
    603
    media_image1.png
    Greyscale


Regarding Claims 2 and 3, Zimmermann further teaches heating the roll sufficiently to eliminate markings and achieve a completely smooth surface (Col. 8, Lines 30-52) thus meeting the instant limitations of the second average surface roughness is less than 50% or 25% of the first average surface roughness.

Regarding Claims 10 and 11, Zimmermann further teaches cooling the polymeric wheel, wherein the cooling of the polymeric wheel is performed after the application of heat to the polymeric wheel (Col. 8, Lines 25-45- the roll is cooled after the heating process).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4-5 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Zimmermann (US Pat. 6811524) in view of Langdon (US Pat. 2425332).
Regarding Claim 4, Zimmermann does not appear to explicitly teach rotating the polymeric wheel with a rotator of the reconditioning system while applying the heat to the abraded area.  
However, Langdon teaches an alternative method for resurfacing (reconditioning) a wheel wherein the wheel is rotated with a rotator of the reconditioning system while applying the heat to the abraded area (Figure- rollers 12 and 12a; Col. 2, Lines 13-40- rollers 12 and 12a support and rotate the tire while applying heat to the tire) in order to support and rotate the wheel (Col. 2, Lines 13-40).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Zimmermann to include rotating the polymeric wheel with a rotator of the reconditioning system while applying the heat to the abraded area as taught by Langdon with reasonable expectation of success to support and rotate the wheel (Col. 2, Lines 13-40) to fix the entire circumference. 

Regarding Claim 5, Langdon further teaches the rotator comprises a disk having an outer perimeter, the outer perimeter configured to engage the outer surface of the polymeric wheel (Figure- rollers 12 and 12a having an outer perimeter which engages the surface of the wheel) such that rotation of the disk in a first rotational direction causes rotation of the polymeric wheel in a second rotational direction, the second rotational direction opposite the first rotational direction (Figure- in order to rotate the wheel, rollers 12 and 12a rotate in the opposite direction of the wheel).

Regarding Claim 8, Langdon further teaches the rotator comprises a motor (Col 2., Lines 15-18- Rollers 12 and 12a may be employed for rotating the tire, pursuant to which they may be provided with any suitable motivating means for manual or power drive rotation).

Regarding Claim 9, Zimmermann further teaches the application of heat is initiated at an initiation time (Col. 8, Lines 15-30- the roll is heated to remove markings), and
further comprising: terminating or significantly reducing the application of heat at a termination time (Col. 8, Lines 25-45- the roll is cooled after the heating process), wherein the polymeric wheel is rotated by the rotator between the initiation time and the termination time (Col. 8, Lines 25-45- the roll is rotated during the heating process).

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Zimmermann (US Pat. 6811524) in view of Langdon (US Pat. 2425332) in view of Nakase et al (PGPub 2006/0086720). 
Regarding Claim 6, Zimmermann and Langdon do not appear to explicitly teach the outer perimeter of the disk comprises an elastomer.  
However, Nakase teaches an alternative heated roller operation (Abstract; [0037]-[0039]) wherein the outer perimeter of the driving roller (Fig. 4- fixation roller 8) comprises an elastomer ([0037]- a surface layer of a fluorine-containing resin) in order to improve surface releasability [0037].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Zimmermann and Langdon to include the outer perimeter of the disk comprising an elastomer as taught by Nakase with reasonable expectation of success to improve surface releasability [0037].

Regarding Claim 7, Zimmermann and Langdon do not appear to explicitly teach the outer perimeter of the disk is defined by a resilient ring carried on a rigid base of the disk.  
However, Nakase teaches an alternative heated roller operation (Abstract; [0037]-[0039]) wherein the outer perimeter of the driving roller (Fig. 4- fixation roller 8) is defined by a resilient ring 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Zimmermann and Langdon to include the outer perimeter of the disk comprising a resilient ring carried on a rigid base of the disk as taught by Nakase with reasonable expectation of success to improve surface releasability [0037].

Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Zimmermann (US Pat. 6811524) in view of Tanaka (PGPub 2017/0192387).
Regarding Claim 12, Zimmermann does not appear to explicitly teach the cooling of the polymeric wheel is at least partially executed by a fan of the reconditioning system.  
However, Tanaka teaches a method of cooling a system (Abstract) wherein a cooling fan is used [0038]-[0042] in order to carry out forced cooling [0041].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Zimmermann to include a fan to cool the system as taught by Tanaka with reasonable expectation of success to carry out forced cooling [0041].
In the present case, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yields nothing more than predictable results to one of ordinary skill in the art. See MPEP 2143, KSR Rationale “A”.

Regarding Claim 13 and 14, Tanaka further teaches the cooling of the polymeric wheel is at least partially executed by forced fluid/air convection [0038]-[0042].

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Zimmermann (US Pat. 6811524) in view of Geiss et al (DE102013223461 with references to the machine English translation provided herewith).
Regarding Claim 15, Zimmermann teaches the roll is cooled after the heating process (Col. 8, Lines 25-45) but does not appear to explicitly teach removing excess heat at or adjacent the polymeric wheel with one or more heat sinks of the reconditioning system. 
However, Geiss teaches an alternative cooling method (Abstract) wherein a heat sink is utilized (Abstract) in order to maximize cooling capacity [0009].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Zimmermann to include a heat sink to cool the system as taught by Tanaka with reasonable expectation of success to maximize cooling capacity [0009].

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Zimmermann (US Pat. 6811524) in view of Kang (KR200271530 with references to the machine English translation provided herewith).
Regarding Claim 16 and 17, Zimmermann teaches heating the roll (Col. 8, Lines 30-35) but is silent as to the one or more heater comprising one or more infrared heaters coupled to a reflector.
However,  Kang teaches an alternative heating method (Abstract) wherein an infrared heater is coupled to a reflector (Abstract) in order to direct heat across a wider area [0034].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Zimmermann to include one or more infrared heaters coupled to a reflector as taught by Kang with reasonable expectation of success to direct heat across a wider area [0034].

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Zimmermann (US Pat. 6811524) in view of Chesnut et al (PGPub 2003/0049377).
Regarding Claims 18 and 19, Zimmermann does not appear to explicitly teach measuring a temperature on the surface of the polymeric wheel with an infrared sensor of the reconditioning system.  
However, Chesnut teaches an alternative method utilizing rollers (Abstract) wherein the temperature of the roller is measured with an infrared sensor [0030] in order to regulate the heater and control the temperature of the roller [0061].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Zimmermann to include measuring a temperature on the surface of the polymeric wheel with an infrared sensor of the reconditioning system as taught by Chesnut with reasonable expectation of success to regulate the heater and control the temperature of the roller [0061].

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Gleba (US Pat. 2259883) in view of Ware (US Pat. 2241685) and Zimmermann (US Pat. 6811524).
Regarding Claim 20, Gleba teaches a method for reconditioning one or more rollable wheels of a roller skate (Col. 1, Line 1-10), comprising:
obtaining a skate (Fig. 1- skate plate 26 and wheels 25) comprising a foot attachment portion (Fig. 1- skate plate 26) having one or more wheels coupled thereto and rotatable thereon (Fig. 1- wheels 25); at least one of the one or more wheels having an outer surface including an abraded area (Col. 1, Line 1-10); 
coupling the skate to a reconditioning system (Col. 1, Line 49-Col. 2, Line 8); 

removing the skate from the reconditioning system (Col. 2, Lines 35-43).
Gleba does not appear to explicitly teach a roller skate with polymeric wheels or applying heat to the abraded area of the outer surface with one or more heater of the reconditioning system while rotating the at least one of the one or more polymeric wheels, such that an average surface roughness of the abraded area is reduced.

In the same of field of roller skates, Ware teaches an alternative roller skate wheel (Col. 1, Lines 3-45) wherein the wheel is made from polymer material (resilient plastic or rubber) (Col. 1, Lines 18-25 and Lines 62-65) in order to frictionally engage a skating floor without damaging the surface thereon (Col. 1, Lines 38-44).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the skate of Gleba to include polymeric wheels as taught by Ware with reasonable expectation of success to frictionally engage a skating floor without damaging the surface thereon (Col. 1, Lines 38-44).

Gleba and Ware do not appear to explicitly applying heat to the abraded area of the outer surface with one or more heater of the reconditioning system while rotating the at least one of the one or more polymeric wheels, such that an average surface roughness of the abraded area is reduced.
Zimmermann teaches an alternate method for reconditioning a one or more rollable wheels (Abstract) wherein heat is applied to the abraded area of the outer surface with one or more heater of the reconditioning system, such that an average surface roughness of the abraded area is reduced (Col. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Gleba and Ware to include reconditioning polymeric wheels by applying heat as taught by Zimmermann with reasonable expectation of success to smooth the surface of the wheel (Col. 8, Lines 30-35).
In the present case, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yields nothing more than predictable results to one of ordinary skill in the art. See MPEP 2143, KSR Rationale “A”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrianna Konves whose telephone number is (571)272-3958. The examiner can normally be reached Monday-Thursday and alternate Fridays 7:00-4:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571) 270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/A.K./Examiner, Art Unit 1748                                                                                                                                                                                                        12/1/21

/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712